Exhibit 10.4

AMENDED AND RESTATED

DESIGN-BUILD AGREEMENT FOR GUARANTEED MAXIMUM PRICE ARCHITECTURAL,

ENGINEERING AND CONSTRUCTION SERVICES

DATED SEPTEMBER 14, 2005

CHANGE ORDER AND AMENDMENT

25 MAY 2006

 

Project: Wynn Resorts Macau

  

Change Order No.: 2

“Contractor”: jointly and severally    “Owner”:

 

LEIGHTON CONTRACTORS (ASIA) LIMITED

39th Floor, Sun Hung Kai Centre

30 Harbour Road

North Wanchai

Hong Kong

  

WYNN RESORTS (MACAU) S.A.

335-341, Alameda Dr. Carlos d’Asumpcao

9th Floor, Hotline Centre

Macau

CHINA STATE CONSTRUCTION

ENGINEERING (HONG KONG) LIMITED

29th Floor, China Overseas Building

139 Hennessy Road

Hong Kong

  

CHINA CONSTRUCTION ENGINEERING

(MACAU) COMPANY LIMITED

Rua do Campo No. 78

Edificio Commercial Zhang Kian, 18 andar

Macau

  

Pursuant to Article XVIII of that certain Amended and Restated Design-Build
Agreement for Guaranteed Maximum Price Architectural, Engineering and
Construction Services between Owner and Contractor for the design and
construction of a luxury resort/hotel/casino complex in Macau known as Wynn
Resorts Macau, executed and delivered as a deed on September 14, 2005 (the
“Contract”), and the desire of the Owner and Contractor to amend and supplement
certain terms and provisions of the Contract, the Contract is hereby modified by
this agreement and all related drawings, plans and specifications attached
hereto (collectively, the “Change Order”), made as a deed effective as of the
date set forth above.

 

1



--------------------------------------------------------------------------------

1. Scope of Work. The Scope of Work is changed as follows;

Masterplan Drawings for the following modifications and additions (collectively,
the “Masterplan Modifications”);

 

WM/ASK/0325/18

   Basement Floor Plan    17-Feb-2006

WM/ASK/0326/26

   Ground Floor Plan    17-Feb-2006

WM/ASK/0327/26

   First Floor Plan    17-Feb-2006

WM/ASK/0328/20

   Second Floor Plan    17-Feb-2006

WM/ASK/0329/17

   Third Floor Plan    17-Feb-2006

 

A. Original Project Changes

 

A.1 As depicted and on, and in accordance with, the above referenced drawings,
plans and specifications, the additional gaming areas to be added in the
Expansion require that provisions for staff, security, IT and ancillary back of
house facilities, currently located within the Original Project area, will be
expanded to support increased gaming operations in the Expansion. The following
functional changes are required:

 

  a. The areas of Finance and Accounting offices at the First Floor between
gridlines 23-26/ N-V are deleted from the scope of the Original Project and
replaced with areas comprising high level slot gaming, staff lounge, staff
kitchen and dealers’ lounge and public toilets for the First Floor casino. The
fit-out of these areas is defined as part of the Expansion Project under this
Change Order.

 

  b. The Security, Surveillance and IT area layout will be revised and expanded
into the area previously assigned as Reservation and Call Centre.

 

  c. The Reservation and Call Centre will be relocated to the area between
gridlines 24 – 25/ C – D to the area previously assigned as a computer room,
which is deleted.

 

  d. The area previously assigned as Carpentry Workshop is revised to Card Room.
The Carpentry Workshop will be relocated to a new location within the Loading
and Unloading area with a corresponding reduction in the Loading and Unloading
area.

 

  e. The area previously assigned as Card Room is revised to Non-Gaming Count
Room.

 

  f. The layout of the Hard/ Soft Count Room is revised and becomes the Gaming
Count Room.

 

  g. A mezzanine floor is added above the Warehouse between gridlines 22 – 25/ G
– L. The additional floor area will accommodate the relocated Uniform Store and
ancillary offices. Direct access to the Laundry is also provided.

 

  h. The area previously assigned as Uniform Store is revised to Male Changing
Room and Staff Locker Area.

 

  i. The layout of the Staff Changing areas is revised with the Female Changing
Room expanded to occupy the area previously assigned as Male Changing Room.
Supply and Installation of Staff clothing and valuables lockers (electronic lock
supply specifically included) will be provided as part of this scope.

 

2



--------------------------------------------------------------------------------

  j. Additional floor area is created at high level within the chiller plant
room to accommodate additional power generators.

 

Increase to the Guaranteed Maximum Price:

  HKD22,800,742 / USD2,923,173

 

A.2 As depicted and on, and in accordance with, the above referenced drawings,
plans and specifications, the flooring layout of Casino No.1 is revised at
pavilions 1,2,14,15 & 16 in order to accommodate 7 additional gaming tables. The
change requires replacement of already procured carpets additional conduits and
alterations to ceilings to suit modified lighting and security camera positions.

 

Increase to the Guaranteed Maximum Price:

  HKD803,513 / USD103,014

 

A.3 The provision of Awnings to the Original Project Podium façade is revised
(as depicted and on, and in accordance with, the above referenced and relevant
detailed drawings, plans and specifications) to include enhanced brass detailing
and feature lighting. Internal illumination is eliminated.

 

Increase to the Guaranteed Maximum Price:

  HKD13,478,324 / USD1,727,990

 

A.4 Logo signage (Western and Chinese characters) and Building Services
(Mechanical, Electrical, Plumbing, Fire and ELV services) installation shall be
provided (as depicted and on, and in accordance with, the above referenced and
relevant detailed drawings, plans and specifications) to the Marquee Sign.

 

Increase to the Guaranteed Maximum Price:

  HKD15,810,375 / USD2,026,971

 

A.5 Electronic Access Control system shall be expanded to incorporate additional
locations identified on Malia Drawings CR.0G/1; CR0G.A/1; CR0G.B/1; CR0G.C/1;
CR0G.D/1; CR01/2; CR01.A/1; CR01.B/2; CR01.C/1; CR01.D/2; CR03/0; CR03.B/1;
CRCP.MF/0; CR.DET/1; dated 24-Feb-06.

 

Increase to the Guaranteed Maximum Price:

  HKD1,500,000 / USD192,308

 

A.6 Time & Attendance system will be expanded to incorporate additional
locations identified on Malia Drawings CR01/2; CR01.D/2; dated 24-Feb-06.

 

Increase to the Guaranteed Maximum Price:

  HKD151,200 / USD19,385

 

A.7 Front of House Signage

Contractor will engage King Wah Engineering (Macau) Company Ltd as a direct
contractor to undertake the supply and installation of signage as described in
the subcontract documents issued by Wynn Design and Development to King Wah.

 

Increase to the Guaranteed Maximum Price:

  HKD1,741,446 / USD223,262

Total Part A:

  HKD56,285,600 / USD7,216,103

 

3



--------------------------------------------------------------------------------

B. Expansion Area Changes

 

B.1 As depicted and on, and in accordance with, the above referenced drawings,
plans and specifications, the First Floor area of the Expansion becomes a Casino
with a total floor area of approximately 4,000 m2. The following functional
changes are required:

 

  a. The areas previously identified as Meeting/ Convention, offices and public
circulation at the first floor are deleted and replaced with gaming areas. The
Casino will incorporate table gaming, slot gaming, two cash cages, a noodles
restaurant and public restrooms.

 

  b. Air conditioning, smoke extract, power and data provisions on the First
Floor are upgraded to meet the requirements for public gaming areas. There will
be a corresponding increase in plant capacity required including air handling
units, transformers and switchgear. Additional space to accommodate these
provisions will be added above the Theatre and Casino at the Second Floor with a
corresponding increase in the building functional area.

 

  c. The pneumatic cash transfer system serving the ground floor casino will be
extended to include the additional cash cages at the first floor.

 

  d. Two single flight escalators (E3 and E4), and two elevators (L15 and L16)
will be added to provide public transportation from the ground floor to the
first floor, as well as an additional service elevator (S20). A further 2nr pile
caps and 6nr piles are added for structural support to the new escalators.

 

  e. Staircases will be added at gridline 25/2C to allow emergency exiting from
the First Floor Casino.

 

  f. Provision for direct connection of a public footbridge adjacent the main
entrance will be included within the structure and façade. A public lobby area
will be created at the First Floor at the entry point of the proposed footbridge
and also serving elevator L16.

 

  g. The functional area assigned as “Fine Dining” at the Ground Floor will be
changed to Owned Retail. The area is to be assigned with a drop slab arrangement
to enable future conversion to a restaurant/ kitchen area if required.

 

  h. Inset window displays will be added along the East elevation at Ground
Floor level between gridline U and P.

 

  i. Inset window displays will be added at the frontage of retails units 14,
15, and 19. The adjacent structural columns will be repositioned through use of
strap beams to allow the window displays to be aligned centrally between the
columns.

 

  j. The former plantroom area within the Theatre at the First Floor level
(gridlines 26-27/S-Q) will become a Data Centre and public toilets serving the
Casino.

 

  k. An area comprising back of house offices, data centre and plantrooms will
be added at the Third Floor level, together with associated access and escape
routes with a corresponding increase in the building functional area.

 

Increase to the Guaranteed Maximum Price:

  HKD137,109,145 / USD17,578,096

 

4



--------------------------------------------------------------------------------

B.2 The provision of Awnings to the Expansion Project Podium façade is revised
(as depicted and on, and in accordance with, the above referenced and relevant
detailed drawings, plans and specifications) to include enhanced brass detailing
and feature lighting. Internal illumination is eliminated.

 

Increase to the Guaranteed Maximum Price:

  HKD1,101,968 / USD141,278

Total Part B:

  HKD138,211,113 / USD17,719,374

 

2. Increase to the Original Project and Expansion Project Guaranteed Maximum
Price

Original Project

 

Original Project Guaranteed Maximum Price

   US$ 300,464,658  

Total of previous Change Orders

   US$ 11,179,571           

Previous Original Project Guaranteed Maximum Price (Subtotal)

   US$ 311,644,229  

Total of this Change Order

   US$ 7,216,103  

Less – Transfer from Original Project Owner Contingency

   US$ (3,012,821 )         

Revised Original Project Guaranteed Maximum Price thru Change Order No. 2

   US$ 315,847,511  

The Original Project Guaranteed Maximum Price set forth in Section 3.1(a) of the
Contract is, pursuant to the terms of this Change Order, hereby increased from
US$ 311,644,229 to US$ 315,847,511 based on the Changes described above. The
detailed breakdown of the foregoing increase is contained in the revised
Original Project Guaranteed Maximum Price Breakdown labeled as Revised Exhibit
F, dated 25 May 2006 and attached to this Change Order. Accordingly, the
Original Project Guaranteed Maximum Price Breakdown attached as Exhibit F to the
Contract is hereby deleted in its entirety and replaced with the Revised
Original Project Guaranteed Maximum Price Breakdown attached hereto. From and
after the date of this Change Order, all references in the Contract Documents to
the “Original Project Guaranteed Maximum Price Breakdown” attached as Exhibit F
to the Contract, shall mean and refer to the Revised Original Project Guaranteed
Maximum Price Breakdown attached hereto as Revised Exhibit F. From and after the
date of this Change Order, any and all references in the Contract Documents to
the “Original Project Guaranteed Maximum Price” shall mean the amount of US$
315,847,511.

 

5



--------------------------------------------------------------------------------

Expansion Project

 

Expansion Project Guaranteed Maximum Price

   US$ 156,759,326  

Total of previous Change Orders

   US$ 0  

Previous Expansion Project Guaranteed Maximum Price (Subtotal)

   US$ 156,759,326  

Total of this Change Order

   US$ 17,719,374  

Less – Transfer from Original Project Owner Contingency

   US$ (0 )

Revised Expansion Project Guaranteed Maximum Price thru Change Order No. 2

   US$ 174,478,700  

The Expansion Project Guaranteed Maximum Price set forth in Section 3.1(b) of
the Contract is, pursuant to the terms of this Change Order, hereby increased
from US$ 156,759,326 to US$ 174,478,700 based on the Changes described above.
The detailed breakdown of the foregoing increase is contained in the revised
Expansion Project Guaranteed Maximum Price Breakdown labeled as Revised Exhibit
F, dated 25 May 2006 and attached to this Change Order. Accordingly, the
Expansion Project Guaranteed Maximum Price Breakdown attached as Exhibit F to
the Contract is hereby deleted in its entirety and replaced with the Revised
Expansion Project Guaranteed Maximum Price Breakdown attached hereto. From and
after the date of this Change Order, all references in the Contract Documents to
the “Expansion Project Guaranteed Maximum Price Breakdown” attached as Exhibit F
to the Contract, shall mean and refer to the Revised Expansion Project
Guaranteed Maximum Price Breakdown attached hereto as Revised Exhibit F. From
and after the date of this Change Order, any and all references in the Contract
Documents to the “Expansion Project Guaranteed Maximum Price” shall mean the
amount of US$ 174,478,700.

 

3. Project Schedule

The Contract Time of 791 calendar days from Original Project Date of
Commencement and the Guaranteed Date of Original Project Substantial Completion,
as defined in Section 4.1.7 of the Contract, each remain unchanged by this
Change Order.

The Contract Time of 726 calendar days from Expansion Project Date of
Commencement and the Guaranteed Date of Expansion Project Substantial
Completion, as defined in Section 4.1.9 of the Contract each remain unchanged by
this Change Order.

The Original Project Schedule, included as Attachment 2 of Exhibit B to the
Contract, is hereby deleted in its entirety and replaced with the amended
Attachment 2 of Exhibit B attached to this Change Order.

Owner and Contractor have agreed specific handover dates for the following
areas;

 

Sky Room    27 July 2006 Chinese Restaurant    31 July 2006 VIP Casino    13
August 2006

These areas and dates shall be independent of any assessment of Substantial
Completion of the balance of the Project. In the event that the Contractor is
able to deliver the entire Project with the exception of one or more of these
areas, prior to the Guaranteed Date for Substantial Completion, subject to the
assessment provisions of the Contract, then the Contractor shall be assessed as
having achieved Substantial Completion at that date, noting the exception of the
specific area(s) listed above. In any event the modified handover areas shall be
delivered no later than the Guaranteed Date for Substantial Completion, and
shall not be exempted from the Liquidated Damages provisions of this date.

 

6



--------------------------------------------------------------------------------

The Expansion Project Schedule, included as Attachment 5 of Exhibit B to the
Contract, is hereby deleted in its entirety and replaced with the amended
Attachment 5 of Exhibit B attached to this Change Order.

 

4. Miscellaneous

 

  (a) In the event of any inconsistency between the terms of the Contract and
the terms of this Change Order, the terms of this Change Order will prevail.

 

  (b) The obligations of Contractor hereunder are joint and several.

 

  (c) Except as otherwise expressly modified hereby, the Contract will remain in
full force and effect, and all of the terms and provisions of the Contract, as
herein modified, are hereby ratified and reaffirmed.

 

  (d) The parties acknowledge and agree that this Change Order will constitute
both an amendment to the Contract and a “Change Order” as defined under the
Contract.

 

  (e) This Change Order may be executed in as many counterparts as may be deemed
necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, will be deemed an original, but
all such counterparts shall constitute one and the same instrument.

 

  (f) All initial capitalized terms used in this Change Order shall have the
meaning ascribed to them in the Contract, unless otherwise defined herein.

 

  (g) This Change Order is effective as of 25 May 2006.

 

  (h) This Change Order shall be governed by, and construed in accordance with,
the laws of England.

 

  (i) This Change Order is subject to the approval and consent of the Lender’s.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS whereof this Change Order has been duly executed and delivered as a
deed the day and year first above written.

 

EXECUTED as a Deed on behalf of WYNN

RESORTS (MACAU) S.A., a company

incorporated in the Macau Special Administrative

Region, by Grant Bowie, being a person who, in

accordance with the laws of that territory, is acting

under the authority of the company in the presence of:

 

)

)

)

)

)

)

)

)

    

/s/ W. T. Nisbet

Signature and name of witness

      

SIGNED, SEALED and DELIVERED by

Joe Dujmovic as attorney for LEIGHTON

CONTRACTORS (ASIA) LIMITED

under power of attorney dated August 18,

2005 in the presence of:

 

)

)

)

)

)

)

    

 

By executing this deed the

attorney states that the attorney

has received no notice of

revocation of the power of attorney

/s/ Monita Wong Yuek Lan

Signature and name of witness

      

THE COMMON SEAL of CHINA

STATE CONSTRUCTION

ENGINEERING (HONG KONG)

LIMITED was affixed to this Deed

in the presence of:

 

)

)

)

)

    

/s/ CN YIP

Signature and name of witness

      

 

Signature of authorized person

      

/s/ O.P. Kong

Signature of authorized person

 

Office held

      

Chairman

Office held

 

Name of authorized person (block letters)

      

O.P. Kong

Name of authorized person (block letters)

 

8



--------------------------------------------------------------------------------

EXECUTED by Xu Jian Ping in his

capacity as auxiliar of, and with

authority to bind, CHINA

CONSTRUCTION ENGINEERING

(MACAU) COMPANY LIMITED a

limited company incorporated in the

Macau Special Administrative Region,

pursuant to a resolution by the General

Shareholders Meeting dated

                     in the presence of:

 

)

)

)

)

)

)

)

)

)

    

 

By executing this deed the signatory

warrants that the signatory is duly

authorized to execute this deed on behalf of

CHINA CONSTRUCTION

ENGINEERING (MACAU)

COMPANY LIMITED

        

/s/ Chen Guo

Signature and name of witness

      

 

9